     Case 1:08-cv-01515-JO Document 54 Filed 08/25/20 Page 1 of 5 PageID #: 469



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
BURLINGTON PACKAGING, INC.,                                            MEMORANDUM
                                      Plaintiff,                       AND ORDER
                   - against -
EXTRA PACKAGING, INC.,                                                 08-CV-1515 (JO)
                                      Defendant.
-------------------------------------------------------------------X

James Orenstein, Magistrate Judge:

         Plaintiff Burlington Products, Inc., the assignee of Burlington Packaging, Inc., (I will use

"Burlington" to refer to each interchangeably), has accused defendant Extra Packaging, Inc.

("Extra") of breaching its contractual and fiduciary duties to Burlington. See Docket Entry ("DE")

36 (Amended Complaint). Extra now moves to dismiss part of the contract claim as untimely and

the fiduciary duty claim in its entirety. See DE 48 (motion); DE 49 (corrected motion); Fed. R. Civ.

P. 12(b)(6). For the reasons set forth below, I deny the motion with respect to the contract claim

and grant it with respect to the claimed breach of fiduciary duty.

I.       Background

         I assume the reader's familiarity with the proceedings and summarize them only to the extent

pertinent to the instant motion. I deem all of the Amended Complaint's non-conclusory factual

allegations to be true and construe them in the light most favorable to Burlington.

         In the early 2000s, the parties worked together to develop the Inmark Bag, a specialized

pressurized bag for Burlington's principal customer Inmark, Inc. ("Inmark"). After two years of

development the parties entered into a "Commission Agreement." As pertinent here, Burlington

agreed to give Extra an exclusive right to sell Inmark Bags and promised to grow Extra's business

with Inmark; in exchange, Extra agreed to pay Burlington a portion of all sales to Inmark. See Am.

Compl. ¶¶ 1, 11-14, & Ex. A (copy of Commission Agreement). In June 2005, the parties amended
      Case 1:08-cv-01515-JO Document 54 Filed 08/25/20 Page 2 of 5 PageID #: 470



the Commission Agreement in an attempt to resolve a dispute about commissions. See id. ¶ 15 & Ex.

B (the "Amended Commission Agreement").

          The amendment did not end the parties' disagreements. On April 11, 2008, Burlington filed

its initial Complaint in this action. See DE 1. Over a year later, the parties entered into, and I

approved, an agreement to settle the case on terms that required them to adhere to the Amended

Commission Agreement and required Extra to disclose to Burlington certain documents about sales

of Inmark Bags. See DE 28 (the "Settlement Agreement"). As the parties agreed, this court retained

jurisdiction over any disputes arising under either the Settlement Agreement or the Amended

Commission Agreement. See id. ¶ 13.

          On February 7, 2020, Burlington filed an Amended Complaint alleging that from March 11,

2009 through January 21, 2020, Extra has continuously breached its contractual obligations under

the Settlement and Amended Commission Agreements as well as its fiduciary duties, thereby causing

Burlington to suffer over $1,000,000 in damages. See Am. Compl. ¶¶ 25-42. On May 22, 2020, the

parties filed the papers supporting and opposing the instant dismissal motion. See DE 48 (notice of

motion); DE 48-2 (supporting memorandum) ("Memo."); DE 49 (Extra's counsel's corrected

supporting affirmation); DE 50-1 (memorandum in opposition) ("Opp."); DE 50-2 (Burlington's

counsel's declaration in opposition); DE 48-3 (Extra's counsel's reply affirmation); DE 48-4 (reply

memorandum).

II.       Discussion

          A.     The Applicable Legal Standard

          When reviewing a motion to dismiss for failure to state a claim courts look to "the legal

sufficiency of the complaint, taking its factual allegations to be true and drawing all reasonable

inferences in the plaintiff's favor." Harris v. Mills, 572 F.3d 66, 71 (2d Cir. 2009) (citations omitted);

Fed. R. Civ. P. 12(b)(6). The complaint must contain sufficient allegations to "'state a claim to relief


                                                     2
  Case 1:08-cv-01515-JO Document 54 Filed 08/25/20 Page 3 of 5 PageID #: 471



that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). For a claim to have facial plausibility, a plaintiff must plead "factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Id. (citing Twombly, 550 U.S. at 556). A plaintiff's failure to file suit within the

statute of limitations provides the defendant with an affirmative defense for failure to state a claim

on which the defendant has the burden of proof. See Bano v. Union Carbide Corp., 361 F.3d 696, 710

(2d Cir. 2004); Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 74 (2d Cir. 1998). Thus, on a motion

to dismiss, a claim may only be dismissed as time-barred "if a complaint clearly shows the claim is

out of time." Harris v. City of New York, 186 F.3d 243, 250 (2d Cir. 1999).

        B.       Breach of Contract

        Extra invokes New York's six-year limitations period in asking to dismiss as time-barred so

much of Burlington's breach of contract claim as seeks damages that accrued before February 6,

2014. See Memo. at 5-6; N.Y. C.P.L.R. § 213. Burlington responds by relyng on a theory of equitable

tolling (or, as New York state courts sometimes call the comparable doctrine, equitable estoppel). See

Opp. at 4-5; O'Hara v. Bayliner, 89 N.Y.2d 636, 646 (1997); see also Guobadia v. Irowa, 103 F. Supp. 3d

325, 341 (E.D.N.Y. 2015); Keselman v. Webber, 868 N.Y.S.2d 254, 255 (App. Div. 2008). As explained

below, I conclude that the Amended Complaint sufficiently alleges a basis for equitable tolling to

allow the contract claim to proceed as pleaded.

        "A defendant may be estopped from pleading the Statute of Limitations where a plaintiff

was induced by fraud, misrepresentation, or deception to refrain from timely commencing an

action." Gleason v. Spota, 599 N.Y.S.2d 297, 298 (App. Div. 1993) (citing Simcuski v. Saeli, 44 N.Y.2d

442, 448 (1978)). "Generally, the issue of whether a defendant should be equitably estopped from

asserting the Statute of Limitations as an affirmative defense to the plaintiff's complaint is not a

question of law, but rather a question of fact, which should be fully developed and determined upon


                                                       3
  Case 1:08-cv-01515-JO Document 54 Filed 08/25/20 Page 4 of 5 PageID #: 472



the trial of the action." St. John's Univ., New York v. Bolton, 757 F. Supp. 2d 144, 187 (E.D.N.Y. 2010).

Because Burlington explicitly alleges that Extra made affirmative misrepresentations about the

commissions it owed – not simply by omitting information about pressure bag sales but also by

writing "No Commission" on invoices, see Am. Compl. ¶ 31 – Extra's defense that part of the

contract claim is time-barred cannot be resolved on a motion for dismissal. I therefore deny that

part of Extra's motion.

        C.      Breach of Fiduciary Duty

        Extra argues that the Amended Complaint does not plead a viable claim for breach of

fiduciary duty. I agree: the pleading does not establish either the existence of a fiduciary relationship

or that Extra did anything other than violate its contractual obligations.

        The only allegation that arguably supports the existence of a fiduciary relationship is the

following:

        The [Amended] Commission Agreement was a joint venture under which Burlington
        and Extra owed one another fiduciary duties. Burlington and Extra have worked
        closely together for many years and have developed a close relationship of
        confidence, trust and dependence constituting a fiduciary relationship.

Am. Compl. ¶ 40.

        That allegation is wholly conclusory, and therefore, without more, insufficient to establish a

viable claim. Indeed, nothing in the Amended Commission Agreement states or plausibly suggests

that the parties have entered into a joint venture – to the contrary, the document is a contract that

explicitly defines the boundaries of each contracting party's rights and obligations.

        Moreover, the assertion that the parties formed a joint venture is an almost verbatim

repetition of the allegation that Burlington included in its original Complaint. By itself, that would

not be a problem. But the continuity in the content of that allegation is irreconcilable with the

record in this case. If it was ever the case, as Burlington first alleged in 2008, that the parties had

"developed a close relationship of confidence, trust and dependence constituting a fiduciary

                                                     4
  Case 1:08-cv-01515-JO Document 54 Filed 08/25/20 Page 5 of 5 PageID #: 473



relationship[,]" Complaint ¶ 26 (see also Am. Compl. ¶ 40 (same allegation in 2020)), that was

manifestly not the case by the time I approved the parties' settlement in June 2009. By that point,

Burlington had sued Extra for reneging on its obligation to honestly report and pay commissions

and had insisted that the parties' settlement must include documentation provisions as a safeguard

against further cheating. Such is not the stuff of either a fiduciary relationship based on confidence,

trust and dependence or a joint venture.

        Further, Burlington's claim of a fiduciary duty breach rests on the allegation that Extra

"fail[ed] properly to account for commissions earned under the [Amended] Commission

Agreement." Am. Compl. ¶ 41. As Extra aptly observes, see Memo. at 8-9, that fact renders the

second claim impermissibly redundant. New York law does not allow the kind of parallel claims

Burlington asserts absent an allegation that the defendant breached a fiduciary duty distinct from the

contractual obligations that the defendant allegedly breached. See, e.g., Guard Ins. Grp., Inc. v. Reliable

Ins. Servs., LLC, 2018 WL 3998053, at *3 (E.D.N.Y. Mar. 20, 2018); Ellington Credit Fund, Ltd. v. Select

Portfolio Servicing, Inc., 837 F. Supp. 2d 162, 196 (S.D.N.Y. 2011). I therefore dismiss the second cause

of action asserting a breach of fiduciary duty.

III.    Conclusion

        For the reasons set forth above, I deny the motion with respect to the contract claim and

grant it with respect to the claimed breach of fiduciary duty.

        SO ORDERED.

Dated: Brooklyn, New York
       August 25, 2020
                                                                  /s/
                                                           James Orenstein
                                                           U.S. Magistrate Judge




                                                      5
